Examiner’s Amendment

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sam Noel on 04/25/2022.

Claims 10-12, 14-18, 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-3, 5-9 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 1-3, 5-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/21/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


1. 	(Currently amended)	A method comprising:
	receiving, by a processing system comprising a memory and a processing device, a plurality of operations in a sequence recipe, wherein the plurality of operations are associated with processing a plurality of substrates in a substrate processing system;
determining  based on the sequence recipe and historical timings, a plurality of completion times corresponding to the plurality of operations, wherein each completion time of the plurality of completion times corresponds to completion of a respective operation of the plurality of operations;
simulating, by the processing system, the plurality of operations by setting a virtual time axis to each of the plurality of completion times to generate a schedule for the sequence recipe, wherein the simulating of the plurality of operations comprises:
generating a queue of the plurality of operations;
sorting the plurality of operations in the  queue based on the plurality of completion times; and
for each operation of the plurality of operations in the queue, obtaining a next operation in the queue and setting the virtual time axis to time leap to a corresponding completion time of the next operation until each operation of the plurality of operations in the queue are completed; and
causing, by the processing system based on the schedule, the plurality of substrates to be processed or performance of a corrective action.

2. 	(Original)	The method of claim 1, wherein the plurality of operations comprise substrate transfer operations, one or more substrate processing operations, and one or more cleaning operations.

3.	(Currently amended)	The method of claim 1, wherein the determining 
	determining, based on the sequence recipe and the historical timings, a corresponding starting time and a corresponding total time of each operation of the plurality of operations; and
calculating a corresponding sum of the corresponding starting time and the corresponding total time of each operation of the plurality of operations to generate the plurality of completion times.

4. 	(Canceled)	

5. 	(Original)	The method of claim 1, wherein the receiving of the plurality of operations comprises receiving sequencer code that comprises heuristic logics, and wherein the simulating of the plurality of operations to generate the schedule comprises running the sequencer code to generate output and storing the output in a format of the schedule for the sequence recipe.

6. 	(Original)	The method of claim 1, wherein the causing of the plurality of substrates to be processed based on the schedule comprises:
prepositioning, based on the schedule, one or more robots within the substrate processing system for one or more corresponding transfer operations.

7.	 (Original)	The method of claim 1, wherein the causing of the plurality of substrates to be processed based on the schedule comprises:
preparing, based on the schedule, one or more processing chambers within the substrate processing system for one or more corresponding processing operations.

8. 	(Original)	The method of claim 1 further comprising:
	predicting, based on the schedule, a completion time of a first cassette of substrates; and
prepositioning, based on the completion time, one or more carrier robots to unload the first cassette of substrates from the substrate processing system and to load a second cassette of substrates to the substrate processing system.

9. 	(Original)	The method of claim 1, wherein the causing of the performance of the corrective action comprises:
	predicting, based on the schedule, one or more deadlocks in the substrate processing system; and 
causing the sequence recipe to be updated to prevent the one or more deadlocks.

10.	(Currently amended)	A non-transitory machine-readable storage medium storing instructions which, when executed cause a processing system comprising a memory and a processing device to:
receive a plurality of operations in a sequence recipe, wherein the plurality of operations are associated with processing a plurality of substrates in a substrate processing system;
determine, based on the sequence recipe and historical timings, 
simulate the plurality of operations by setting a virtual time axis to each of the plurality of completion times to generate a schedule for the sequence recipe, wherein to simulate the plurality of operations, the processing system is to:
generate a queue of the plurality of operations;
sort the plurality of operations in the queue based on the plurality of completion times; and
for each operation of the plurality of operations in the queue, obtain a next operation in the queue and set the virtual time axis to time leap to a corresponding completion time of the next operation until each operation of the plurality of operations in the queue are completed; and
cause, based on the schedule, the plurality of substrates to be processed or performance of a corrective action.

11. 	(Original)	The non-transitory machine-readable storage medium of claim 10, wherein the plurality of operations comprise substrate transfer operations, one or more substrate processing operations, and one or more cleaning operations.

12.	(Currently amended)	The non-transitory machine-readable storage medium of claim 10, wherein to determine 
	determine, based on the sequence recipe and the historical timings, a corresponding starting time and a corresponding total time of each operation of the plurality of operations; and
calculate a corresponding sum of the corresponding starting time and the corresponding total time of each operation of the plurality of operations to generate the plurality of completion times.

13. (Canceled)	

14. 	(Original)	The non-transitory machine-readable storage medium of claim 10, wherein to receive the plurality of operations, the processing device is to receive sequencer code that comprises heuristic logics, and wherein to simulate the plurality of operations to generate the schedule, the processing device is to run the sequencer code to generate output and store the output in a format of the schedule for the sequence recipe.

15. 	(Original)	The non-transitory machine-readable storage medium of claim 10, wherein to cause the plurality of substrates to be processed based on the schedule, the processing device is to at least one of:
preposition, based on the schedule, one or more robots within the substrate processing system for one or more corresponding transfer operations; 
prepare, based on the schedule, one or more processing chambers within the substrate processing system for one or more corresponding processing operations; or 
	predict, based on the schedule, a completion time of a first cassette of substrates and preposition, based on the completion time, one or more carrier robots to unload the first cassette of substrates from the substrate processing system and to load a second cassette of substrates to the substrate processing system.

16. 	(Currently amended)	A system comprising:
	memory; and
	a processing device coupled to the memory, the processing device to:
receive a plurality of operations in a sequence recipe, wherein the plurality of operations are associated with processing a plurality of substrates in a substrate processing system;
determine, based on the sequence recipe and historical timings, 
simulate the plurality of operations by setting a virtual time axis to each of the plurality of completion times to generate a schedule for the sequence recipe, wherein to simulate the plurality of operations, the processing device is to:
generate a queue of the plurality of operations;
sort the plurality of operations in the queue based on the plurality of completion times; and
for each operation of the plurality of operations in the queue, obtain a next operation in the queue and set the virtual time axis to time leap to a corresponding completion time of the next operation until each operation of the plurality of operations in the queue are completed; and
cause, based on the schedule, the plurality of substrates to be processed or performance of a corrective action.

17. 	(Original)	The system of claim 16, wherein the plurality of operations comprise substrate transfer operations, one or more substrate processing operations, and one or more cleaning operations.

18.	(Currently amended)	The system of claim 16, wherein to determine 
	determine, based on the sequence recipe and the historical timings, a corresponding starting time and a corresponding total time of each operation of the plurality of operations; and
calculate a corresponding sum of the corresponding starting time and the corresponding total time of each operation of the plurality of operations to generate the plurality of completion times.

19. 	(Original)	 

20. 	(Original)	The system of claim 16, wherein to cause the plurality of substrates to be processed based on the schedule, the processing device is to at least one of:
preposition, based on the schedule, one or more robots within the substrate processing system for one or more corresponding transfer operations; 
prepare, based on the schedule, one or more processing chambers within the substrate processing system for one or more corresponding processing operations; or 
	predict, based on the schedule, a completion time of a first cassette of substrates and preposition, based on the completion time, one or more carrier robots to unload the first cassette of substrates from the substrate processing system and to load a second cassette of substrates to the substrate processing system.


Allowable Subject Matter
3.	1-3, 5-12, 14-18, 20 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a method comprising “wherein the simulating of the plurality of operations comprises:
generating a queue of the plurality of operations;
sorting the plurality of operations in the  queue based on the plurality of completion times; and
for each operation of the plurality of operations in the queue, obtaining a next operation in the queue and setting the virtual time axis to time leap to a corresponding completion time of the next operation until each operation of the plurality of operations in the queue are completed” in combination with other limitations as a whole.

For claim 10, the references of record, either singularly or in combination, do not teach or suggest at least a non-transitory machine-readable storage medium storing instructions which, when executed cause a processing system comprising a memory and a processing device to “wherein to simulate the plurality of operations, the processing system is to:
generate a queue of the plurality of operations;
sort the plurality of operations in the queue based on the plurality of completion times; and
for each operation of the plurality of operations in the queue, obtain a next operation in the queue and set the virtual time axis to time leap to a corresponding completion time of the next operation until each operation of the plurality of operations in the queue are completed” in combination with other limitations as a whole.

For claim 16, the references of record, either singularly or in combination, do not teach or suggest at least a system comprising “wherein to simulate the plurality of operations, the processing device is to:
generate a queue of the plurality of operations;
sort the plurality of operations in the queue based on the plurality of completion times; and
for each operation of the plurality of operations in the queue, obtain a next operation in the queue and set the virtual time axis to time leap to a corresponding completion time of the next operation until each operation of the plurality of operations in the queue are completed” in combination with other limitations as a whole.

The closet prior arts on records Norman et al. (US Patent 10162341), Hongkham et al. (US PGPUB 2008/0051929 A1), Mata et al. (US PGPUB 2004/0243266 A1), Mukuta et al. (US PGPUB 2002/0173868 A1). Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897